Citation Nr: 0936899	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-operative 
meniscectomy of the left knee with degenerative joint disease 
and chondromalacia of the left patella, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel
REMAND

The Veteran had active military service from July 1979 to 
June 1983, and from July 1983 to May 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.  The Veteran's claims file was subsequently 
transferred to the Atlanta RO.

Initially, the Board notes that during the pendency of this 
appeal, by way of an April 2009 RO decision, the RO granted 
the Veteran's claim for service connection for mild 
degenerative changes of the lumbosacral spine.  As this 
represents a complete grant of the benefit sought on appeal, 
this issue is no longer on appeal before the Board.

During the September 2004 VA examination, the examiner noted 
an 8 centimeter long surgical scar on the lateral side of the 
Veteran's left knee.  Because this surgical scar is the 
result of the Veteran's service-connected left knee surgery, 
the Board is referring the issue of service connection for a 
left knee scar to the RO for further consideration.

During his August 2009 Board hearing, the Veteran argued that 
his post-operative meniscectomy of the left knee with 
degenerative joint disease and chondromalacia of the left 
patella had worsened.  He noted that he had experienced 
increased pain, instability in his left knee joint, and 
stated that his range of motion had decreased, noting that he 
could only walk about two blocks at the most before his 
symptoms caused him to stop.  The Veteran noted that he had 
to miss a significant amount of work due to his left knee 
disability.

In this case, given that the Veteran has argued that his left 
knee disability is now worse and that the January 2009 VA 
examination does not accurately reflect his current degree of 
disability, the Board finds that it would be helpful to 
secure additional medical evidence.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595  (1991) (where the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claims, including 
recently prepared knee-related treatment 
records.  With any necessary 
authorization from the Veteran, attempt 
to obtain and associate with the claims 
file any medical records identified by 
the Veteran that have not been secured 
previously.  If the AOJ is unsuccessful 
in obtaining any medical records 
identified by the Veteran, it should 
inform him and his representative of this 
and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.

2.  The Veteran should be scheduled to 
undergo a VA orthopedic examination to 
determine the current degree of 
disability of his service-connected post-
operative meniscectomy of the left knee 
with degenerative joint disease and 
chondromalacia of the left patella.  
Range-of-motion studies should be 
conducted.  Among other findings, all 
functional losses due to pain, weakness, 
fatigability, etc., should be equated to 
additional limitation of motion (beyond 
that shown clinically).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  This 
estimate of functional loss should be 
made with respect to both loss of flexion 
and loss of extension for each knee.  The 
examiner should also provide an opinion 
as to whether the Veteran experiences any 
lateral instability or subluxation due to 
service-connected knee disability.  If 
so, the degree of lateral instability or 
subluxation should be characterized as 
"slight," "moderate," or "severe."

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.




(CONTINUED ON NEXT PAGE)











After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



                 
_________________________________________________
ROBERT SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




